--------------------------------------------------------------------------------

Exhibit 10.3
 
WALGREENS BOOTS ALLIANCE, INC.


2013 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


These materials, which may include descriptions of company stock plans,
prospectuses and other information and documents, and the information they
contain, are provided by Walgreens Boots Alliance, Inc., not by Fidelity, and
are not an offer or solicitation by Fidelity for the purchase of any securities
or financial instruments.  These materials were prepared by Walgreens Boots
Alliance, Inc., which is solely responsible for their contents and for
compliance with legal and regulatory requirements.  Fidelity is not connected
with any offering or acting as an underwriter in connection with any offering of
securities or financial instruments of Walgreens Boots Alliance, Inc.  Fidelity
does not review, approve or endorse the contents of these materials and is not
responsible for their content.
 

--------------------------------------------------------------------------------

WALGREENS BOOTS ALLIANCE, INC.
2013 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


Participant Name:  James A Skinner


Grant Date:  November 1, 2016 (the "Grant Date")


Units Granted:  86,238


Vesting:  Three years from Grant Date (the "Vesting Date")


This document (referred to below as this “Agreement”) spells out the terms and
conditions of the Restricted Stock Unit Award (the “Award”) granted to you by
Walgreens Boots Alliance, Inc., a Delaware corporation (the “Company”), pursuant
to the Walgreens Boots Alliance, Inc. 2013 Omnibus Incentive Plan (the “Plan”)
on and as of the Grant Date designated above.  Except as otherwise defined
herein, capitalized terms used in this Agreement have the respective meanings
set forth in the Plan.  For purposes of this Agreement, "Employer" means the
entity (the Company or the Affiliate) that employs you on the applicable date. 
The Plan, as it may be amended from time to time, is incorporated into this
Agreement by this reference.


You and the Company agree as follows:


1.         Grant of Restricted Stock Units.  Pursuant to the approval and
direction of the Compensation Committee of the Company’s Board of Directors (the
“Committee”), the Company hereby grants you the number of Restricted Stock Units
specified above (the “Restricted Stock Units”), subject to the terms and
conditions of the Plan and this Agreement.


2.         Restricted Stock Unit Account and Dividend Equivalents.  The Company
will maintain an account (the “Account”) on its books in your name to reflect
the number of Restricted Stock Units awarded to you as well as any additional
Restricted Stock Units credited as a result of Dividend Equivalents.  The
Account will be administered as follows:


(a)           The Account is for recordkeeping purposes only, and no assets or
other amounts shall be set aside from the Company’s general assets with respect
to such Account.
 
(b)           As of each record date with respect to which a cash dividend is to
be paid with respect to shares of Company common stock par value US$.01 per
share (“Stock”), the Company will credit your Account with an equivalent amount
of Restricted Stock Units determined by dividing the value of the cash dividend
that would have been paid on your Restricted Stock Units if they had been shares
of Stock, divided by the value of Stock on such date.
 
(c)           If dividends are paid in the form of shares of Stock rather than
cash, then your Account will be credited with one additional Restricted Stock
Unit for each share of Stock that would have been received as a dividend had
your outstanding Restricted Stock Units been shares of Stock.
 
1

--------------------------------------------------------------------------------

(d)           Additional Restricted Stock Units credited via Dividend
Equivalents shall vest or be forfeited at the same time as the Restricted Stock
Units to which they relate.


3.         Restricted Period.  The period prior to the vesting date with respect
each Restricted Stock Unit is referred to as the “Restricted Period.”  Subject
to the provisions of the Plan and this Agreement, unless vested or forfeited
earlier as described in Section 4, 5, 6 or 7 of this Agreement, as applicable,
your Restricted Stock Units will become vested and be settled as described in
Section 8 below, as of the vesting date or dates indicated in the introduction
to this Agreement, provided the performance goal in this Section 3 (“Performance
Goal”) is satisfied as of the end of the applicable performance period.  The
Performance Goal will be established and certified by the Committee and cover
one or more Company performance goals over the course of the Company’s 2017
fiscal year.  If the Performance Goal is not attained as of the end of this
performance period, the Restricted Stock Units awarded hereunder shall be
thereupon forfeited..


4.         Disability or Death.  If during the Restricted Period you have a
Termination of Service by reason of Disability or death, then the Restricted
Stock Units will become fully vested as of the date of your Termination of
Service and the Vesting Date shall become the date of your Termination of
Service.  Any Restricted Stock Units becoming vested by reason of your
Termination of Service by reason of Disability or death shall be settled as
provided in Section 8.


5.         Retirement.  If prior to the end of the first 12 months of the
Restricted Period you have a Termination of Service by reason of retirement from
the Company’s Board of Directors, as reasonably determined by the Committee,
then, subject to satisfaction of the Performance Goal, the Restricted Stock
Units will become vested on a prorated basis as of the later of the end of the
performance period for the Performance Goal and the date of your Termination of
Service, with such pro-ration based on the number of full months of service
completed during the Restricted Period, divided by 36 months.  If on or after
the end of the first 12 months of the Restricted Period you have a Termination
of Service by reason of retirement from the Company’s Board of Directors, as
reasonably determined by the Committee, then, subject to satisfaction of the
Performance Goal, the Restricted Stock Units will become fully vested as of the
date of your Termination of Service.  Any Restricted Stock Units becoming vested
by reason of your retirement shall be settled as provided in Section 8.


6.         Termination of Service Following a Change in Control.  If during the
Restricted Period there is a Change in Control of the Company and within the
one-year period thereafter you have a Termination of Service initiated by your
Employer other than for Cause (as defined in Section 7), then your Restricted
Stock Units shall become fully vested, and they shall be settled in accordance
with Section 9.  For purposes of this Section 6, a Termination of Service
initiated by your Employer shall include a Termination of Employment for Good
Reason under - and pursuant to the terms and conditions of – the Walgreens Boots
Alliance, Inc. Executive Severance and Change in Control Plan, but only to the
extent applicable to you as an eligible participant in such Plan.


7.         Other Termination of Service.  If during the Restricted Period you
have a voluntary or involuntary Termination of Service for any reason other than
as set forth in Section 4, 5 or 6 above or Section 9 below, as determined by the
Committee, then you shall thereupon forfeit any Restricted Stock Units that are
still in a Restricted Period on your termination date.  For purposes of this
Agreement, “Cause” means any one or more of the following, as determined by the
Committee in its sole discretion:
 
2

--------------------------------------------------------------------------------

(a)           your commission of a felony or any crime of moral turpitude;
 
(b)           your dishonesty or material violation of standards of integrity in
the course of fulfilling your duties to the Company or any Affiliate;
 
(c)           your material violation of a material written policy of the
Company or any Affiliate violation of which is grounds for immediate
termination;
 
(d)           your willful and deliberate failure to perform your duties to the
Company or any Affiliate in any material respect, after reasonable notice of
such failure and an opportunity to correct it; or
 
(e)           your failure to comply in any material respect with the United
States (“U.S.”) Foreign Corrupt Practices Act, the U.S. Securities Act of 1933,
the U.S. Securities Exchange Act of 1934, the U.S. Sarbanes-Oxley Act of 2002,
the U.S. Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, and
the U.S. Truth in Negotiations Act, or any rules or regulations thereunder.


8.         Settlement of Vested Restricted Stock Units.  Subject to the
requirements of Section 13 below, as promptly as practicable after the
applicable Vesting Date, whether occurring upon your Separation from Service or
otherwise, but in no event later than 75 days after the Vesting Date, the
Company shall transfer to you one share of Stock for each Restricted Stock Unit
becoming vested at such time, net of any applicable tax withholding requirements
in accordance with Section 10 below; provided, however, that, if you are a
Specified Employee at the time of Separation from Service, then to the extent
your Restricted Stock Units are deferred compensation subject to Section 409A of
the Code, settlement of which is triggered by your Separation from Service
(other than for death), payment shall not be made until the date which is six
months after your Separation from Service.


Notwithstanding the foregoing, if you are resident or employed outside of the
U.S., the Company, in its sole discretion, may provide for the settlement of the
Restricted Stock Units in the form of:


(a)           a cash payment (in an amount equal to the Fair Market Value of the
Stock that corresponds with the number of vested Restricted Stock Units) to the
extent that settlement in shares of Stock (i) is prohibited under local law,
(ii) would require you, the Company or an Affiliate to obtain the approval of
any governmental or regulatory body in your country of residence (or country of
employment, if different), (iii) would result in adverse tax consequences for
you, the Company or an Affiliate or (iv) is administratively burdensome; or
 
(b)           shares of Stock, but require you to sell such shares of Stock
immediately or within a specified period following your Termination of Service
(in which case, you hereby agree that the Company shall have the authority to
issue sale instructions in relation to such shares of Stock on your behalf).


9.         Settlement Following Change in Control.  Notwithstanding any
provision of this Agreement to the contrary, the Company may, in its sole
discretion, fulfill its obligation with respect to all or any portion of the
Restricted Stock Units that become vested in accordance with Section 6 above,
by:
 
3

--------------------------------------------------------------------------------

(a)           delivery of (i) the number of shares of Stock that corresponds
with the number of Restricted Stock Units that have become vested or (ii) such
other ownership interest as such shares of Stock that correspond with the vested
Restricted Stock Units may be converted into by virtue of the Change in Control
transaction;
 
(b)           payment of cash in an amount equal to the Fair Market Value of the
Stock that corresponds with the number of vested Restricted Stock Units at that
time; or
 
(c)           delivery of any combination of shares of Stock (or other converted
ownership interest) and cash having an aggregate Fair Market Value equal to the
Fair Market Value of the Stock that corresponds with the number of Restricted
Stock Units that have become vested at that time.


Settlement shall be made as soon as practical after the Restricted Stock Units
become fully vested under Section 6, but in no event later than 30 days after
such date.


10.       Responsibility for Taxes; Tax Withholding.


(a)           You acknowledge that, regardless of any action taken by the
Company or your Employer, the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you ("Tax-Related Items"), is and remains your responsibility and
may exceed the amount actually withheld by the Company or your Employer.  You
further acknowledge that the Company and/or your Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant, vesting or settlement of the Award, the subsequent sale of shares of
Stock acquired pursuant to such settlement and the receipt of any Dividend
Equivalents and/or dividends; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result.  Further, if you are subject to Tax-Related Items in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, you acknowledge that the
Company and/or your Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
 
(b)           Prior to any relevant taxable or tax withholding event, as
applicable, you agree to make adequate arrangements satisfactory to the Company
and/or your Employer to satisfy all Tax-Related Items.  In this regard, you
authorize the Company, your Employer or its agent to satisfy the obligations
with regard to all Tax-Related Items by one or a combination of the following: 
(i) withholding from your wages or other cash compensation paid to you by the
Company and/or your Employer; (ii) withholding from proceeds of the sale of
shares of Stock acquired upon settlement of the Award either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization without further consent); or (iii) withholding
from the shares of Stock to be delivered upon settlement of the Award that
number of shares of Stock having a Fair Market Value equal to (but not in excess
of) the minimum amount required by law to be withheld.
 
4

--------------------------------------------------------------------------------

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory minimum withholding rates
(as determined by the Company in good faith and in its sole discretion) or other
applicable withholding rates, including maximum applicable rates, in which case
you will receive a refund of any over-withheld amount in cash and will have no
entitlement to the share equivalent.  If the obligation for Tax-Related Items is
satisfied by withholding from the shares of Stock to be delivered upon
settlement of the Award, for tax purposes, you are deemed to have been issued
the full number of shares of Stock subject to the vested Award, notwithstanding
that a number of the shares of Stock are held back solely for the purpose of
paying the Tax-Related Items.
 
You agree to pay to the Company or your Employer any amount of Tax-Related Items
that the Company or your Employer may be required to withhold or account for as
a result of your participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to issue or deliver the shares of
Stock (or cash payment) or the proceeds from the sale of shares of Stock if you
fail to comply with your obligations in connection with the Tax-Related Items.


11.       Nontransferability.  During the Restricted Period and thereafter until
Stock is transferred to you in settlement thereof, you may not sell, transfer,
pledge, assign or otherwise alienate or hypothecate the Restricted Stock Units
whether voluntarily or involuntarily or by operation of law, other than by
beneficiary designation effective upon your death, or by will or by the laws of
intestacy.


12.       Rights as Shareholder.  You shall have no rights as a shareholder of
the Company with respect to the Restricted Stock Units until such time as a
certificate of stock for the Stock issued in settlement of such Restricted Stock
Units has been issued to you or such shares of Stock have been recorded in your
name in book entry form. Until that time, you shall not have any voting rights
with respect to the Restricted Stock Units.  Except as provided in Section 9
above, no adjustment shall be made for dividends or distributions or other
rights with respect to such shares for which the record date is prior to the
date on which you become the holder of record thereof.  Anything herein to the
contrary notwithstanding, if a law or any regulation of the U.S. Securities and
Exchange Commission or of any other body having jurisdiction shall require the
Company or you to take any action before shares of Stock can be delivered to you
hereunder, then the date of delivery of such shares may be delayed accordingly.


13.       Securities Laws.  If a Registration Statement under the U.S.
Securities Act of 1933, as amended, is not in effect with respect to the shares
of Stock to be delivered pursuant to this Agreement, you hereby represent that
you are acquiring the shares of Stock for investment and with no present
intention of selling or transferring them and that you will not sell or
otherwise transfer the shares except in compliance with all applicable
securities laws and requirements of any stock exchange on which the shares of
Stock may then be listed.


14.       Not a Public Offering.  If you are resident outside the U.S., the
grant of the Restricted Stock Units is not intended to be a public offering of
securities in your country of residence (or country of employment, if
different).  The Company has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the grant of the Restricted Stock Units
is not subject to the supervision of the local securities authorities.
 
5

--------------------------------------------------------------------------------

15.       Insider Trading/Market Abuse Laws.  Your country of residence may have
insider trading and/or market abuse laws that may affect your ability to acquire
or sell shares of Stock under the Plan during such times you are considered to
have “inside information” (as defined in the laws in your country).  These laws
may be the same or different from any Company insider trading policy.  You
acknowledge that it is your responsibility to be informed of and compliant with
such regulations, and you are advised to speak to your personal advisor on this
matter.


16.       Repatriation; Compliance with Law.  If you are resident or employed
outside the U.S., as a condition of the Award, you agree to repatriate all
payments attributable to the shares of Stock and/or cash acquired under the Plan
in accordance with applicable foreign exchange rules and regulations in your
country of residence (and country of employment, if different).  In addition,
you agree to take any and all actions, and consent to any and all actions taken
by the Company and its Affiliates, as may be required to allow the Company and
its Affiliates to comply with local laws, rules and/or regulations in your
country of residence (and country of employment, if different).  Finally, you
agree to take any and all actions as may be required to comply with your
personal obligations under local laws, rules and/or regulations in your country
of residence and country of employment, if different).


17.       No Advice Regarding Grant.  No employee of the Company is permitted to
advise you regarding your participation in the Plan or your acquisition or sale
of the shares of Stock underlying the Restricted Stock Units.  You are hereby
advised to consult with your own personal tax, legal and financial advisors
before taking any action related to the Plan.


18.       Change in Stock.  In the event of any change in Stock, by reason of
any stock dividend, recapitalization, reorganization, split-up, merger,
consolidation, exchange of shares, or of any similar change affecting Stock, the
number of Restricted Stock Units subject to this Agreement shall be equitably
adjusted by the Committee.


19.       Nature of the Award.  In accepting the Award, you acknowledge,
understand and agree that:


(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and limited in duration, and it may be modified,
amended, suspended or terminated by the Company, in its sole discretion, at any
time;
 
(b)           the grant of the Award is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;
 
(c)           all decisions with respect to future Awards or other grants, if
any, will be at the sole discretion of the Company, including, but not limited
to, the form and timing of the Award, the number of shares subject to the Award,
and the vesting provisions applicable to the Award;
 
(d)           the Award and your participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company or any Affiliate and shall not interfere with the
ability of the Company, your Employer or an Affiliate, as applicable, to
terminate your employment or service relationship;
 
(e)           you are voluntarily participating in the Plan;
 
6

--------------------------------------------------------------------------------

(f)            the Award and the shares of Stock subject to the Award are not
intended to replace any pension rights or compensation;
 
(g)           the Award, the shares of Stock subject to the Award and the value
of same, is an extraordinary item of compensation outside the scope of your
employment (and employment contract, if any) and is not part of normal or
expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
 
(h)           the future value of the shares of Stock underlying the Award is
unknown, indeterminable and cannot be predicted with certainty;
 
(i)            unless otherwise determined by the Committee in its sole
discretion, a Termination of Service shall be effective from the date on which
active employment or service ends and shall not be extended by any statutory or
common law notice of termination period;
 
(j)            no claim or entitlement to compensation or damages shall arise
from forfeiture of the Award resulting from a Termination of Service (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and in consideration of the grant of the Award to
which you are otherwise not entitled, you irrevocably agree never to institute
any claim against the Company, your Employer or any Affiliate, waive your
ability, if any, to bring any such claim, and release the Company, the Employer
and all Affiliates from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim;
 
(k)           unless otherwise provided herein, in the Plan or by the Company in
its discretion, the Award and the benefits evidenced by this Agreement do not
create any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of Stock of
the Company; and
 
(l)            neither the Company nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the U.S.
dollar that may affect the value of the Award or of any amounts due to you
pursuant to the settlement of the Award or the subsequent sale of any shares of
Stock acquired upon settlement of the Award.


20.       Committee Authority; Recoupment.  It is expressly understood that the
Committee is authorized to administer, construe and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
including the enforcement of any recoupment policy, all of which shall be
binding upon you and any claimant.  Any inconsistency between this Agreement and
the Plan shall be resolved in favor of the Plan.
 
7

--------------------------------------------------------------------------------

21.       Non-Competition, Non-Solicitation and Confidentiality.  As a condition
to the receipt of this Award, you must agree to the Non-Competition,
Non-Solicitation and Confidentiality Agreement attached hereto as Exhibit A by
executing that Agreement.  Failure to execute and return the Non-Competition,
Non-Solicitation and Confidentiality Agreement within 120 days of the Grant Date
shall constitute your decision to decline to accept this Award.


22.       Consent to Collection/Processing/Transfer of Personal Data.  Pursuant
to applicable personal data protection laws, the Company hereby notifies you of
the following in relation to your personal data and the collection, processing
and transfer of such data in relation to the Company's grant of the Restricted
Stock Units and your participation in the Plan.  The collection, processing and
transfer of personal data is necessary for the Company’s administration of the
Plan and your participation in the Plan, and your denial and/or objection to the
collection, processing and transfer of personal data may affect your
participation in the Plan.  As such, you voluntarily acknowledge and consent
(where required under applicable law) to the collection, use, processing and
transfer of personal data as described herein:


(a)           The Company and your Employer hold certain personal information
about you, including (but not limited to) your name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any shares of Stock or directorships
held in the Company, details of all entitlements to shares of Stock awarded,
canceled, purchased, vested, unvested or outstanding in your favor, for the
purpose of managing and administering the Plan ("Data").  The Data may be
provided by you or collected, where lawful, from the Company, its Affiliates
and/or third parties, and the Company and your Employer will process the Data
for the exclusive purpose of implementing, administering and managing your
participation in the Plan.  The Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which Data are collected and with confidentiality
and security provisions as set forth by applicable laws and regulations in your
country of residence (or country of employment, if different).  Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought. 
Data will be accessible within the organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the participation in the Plan.
 
(b)           The Company and your Employer will transfer Data internally as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Company and/or your Employer may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan.  These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States.  You hereby authorize (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, as may be required for the administration of the Plan and/or the
subsequent holding of the shares of Stock on your behalf, to a broker or other
third party with whom you may elect to deposit any shares of Stock acquired
pursuant to the Plan.
 
(c)           You may, at any time, exercise your rights provided under
applicable personal data protection laws, which may include the right to (i)
obtain confirmation as to the existence of the Data, (ii) verify the content,
origin and accuracy of the Data, (iii) request the integration, update,
amendment, deletion or blockage (for breach of applicable laws) of the Data,
(iv) oppose, for legal reasons, the collection, processing or transfer of the
Data which is not necessary or required for the implementation, administration
and/or operation of the Plan and your participation in the Plan, and (v)
withdraw your consent to the collection, processing or transfer of Data as
provided hereunder (in which case, your Restricted Stock Units will become null
and void).  You may seek to exercise these rights by contacting your Human
Resources manager or the Company's Human Resources Department, who may direct
the matter to the applicable Company privacy official.
 
8

--------------------------------------------------------------------------------

23.       Addendum to Agreement.  Notwithstanding any provision of this
Agreement to the contrary, the Restricted Stock Units shall be subject to any
special terms and conditions for your country of residence (and country of
employment, if different) as set forth in the addendum to the Agreement,
attached hereto as Exhibit B (the “Addendum”).  Further, if you transfer your
residence and/or employment to another country reflected in the Addendum, the
special terms and conditions for such country will apply to you to the extent
the Company determines, in its sole discretion, that the application of such
terms and conditions is necessary or advisable to comply with local laws, rules
and/or regulations or to facilitate the operation and administration of the
Restricted Stock Units and the Plan (or the Company may establish alternative
terms and conditions as may be necessary or advisable to accommodate your
transfer).  The Addendum shall constitute part of this Agreement.


24.       Additional Requirements.  The Company reserves the right to impose
other requirements on the Restricted Stock Units, any shares of Stock acquired
pursuant to the Restricted Stock Units and your participation in the Plan to the
extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and/or regulations or to facilitate the operation and administration of
the Restricted Stock Units and the Plan.  Such requirements may include (but are
not limited to) requiring you to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.


25.       Amendment or Modification, Waiver.  Except as set forth in the Plan,
no provision of this Agreement may be amended or waived unless the amendment or
waiver is agreed to in writing, signed by you and by a duly authorized officer
of the Company. No waiver of any condition or provision of this Agreement shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
time, any prior time or any subsequent time.


26.       Electronic Delivery.  The Company may, in its sole discretion, deliver
by electronic means any documents related to the Award or your future
participation in the Plan.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


27.       Governing Law and Jurisdiction.  This Agreement is governed by the
substantive and procedural laws of the state of Illinois.  You and the Company
shall submit to the exclusive jurisdiction of, and venue in, the courts in
Illinois in any dispute relating to this Agreement without regard to any choice
of law rules thereof which might apply the laws of any other jurisdictions.


28.       English Language.  If you are resident in a country where English is
not an official language, you acknowledge and agree that it is your express
intent that this Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Award, be drawn up
in English.  If you have received this Agreement, the Plan or any other
documents related to the Award translated into a language other than English,
and if the meaning of the translated version is different than the English
version, the English version will control.
 
9

--------------------------------------------------------------------------------

29.       Conformity with Applicable Law.  If any provision of this Agreement is
determined to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.


30.       Successors.  This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon your death, acquire any rights hereunder.


****


This Agreement contains highly sensitive and confidential information.  Please
handle it accordingly.


Please read the attached Exhibits A and B.  Once you have read and understood
this Agreement and Exhibits A and B, please click the acceptance box to certify
and confirm your agreement to be bound by the terms and conditions of this
Agreement and Exhibits A and B, and to acknowledge your receipt of the
Prospectus, the Plan and this Agreement and your acceptance of the terms and
conditions of the Award granted hereunder.
 
10

--------------------------------------------------------------------------------

EXHIBIT A


WALGREENS BOOTS ALLIANCE, INC. NON-COMPETITION, NON-SOLICITATION AND
CONFIDENTIALITY AGREEMENT


This Exhibit forms a part of the Restricted Stock Unit Award Agreement covering
Options awarded to an employee of Walgreens Boots Alliance, Inc., on behalf of
itself, its affiliates, subsidiaries, and successors (collectively referred to
as “Employee” and the “Company”).


WHEREAS, the Company develops and/or uses valuable business, technical,
proprietary, customer and patient information it protects by limiting its
disclosure and by keeping it secret or confidential;


WHEREAS, Employee acknowledges that during the course of employment, he or she
has or will receive, contribute, or develop such confidential information; and


WHEREAS, the Company desires to protect from its competitors such confidential
information and also desires to protect its legitimate business interests and
goodwill in maintaining its employee and customer relationships.


NOW THEREFORE, in consideration of the Restricted Stock Unit issued to Employee
pursuant the Agreement to which this is attached as Exhibit A, Employee agrees
to be bound by the terms of this Agreement:


1.          Confidentiality.  At all times during and after the termination of
my employment with the Company, I will not, without the Company’s prior written
permission, directly or indirectly for any purpose other than performance of my
duties for the Company, utilize or disclose to anyone outside of the Company any
Trade Secrets or other Confidential Information of the Company or any
information received by the Company in confidence from or about third parties,
as long as such matters remain Trade Secrets or otherwise confidential, as
further defined below.



a.
“Trade Secrets” are a form of intellectual property and may include all tangible
and intangible forms and types of financial, business, scientific, technical,
economic, or engineering information, including patterns, plans, compilations,
program devices, formulas, designs, prototypes, methods, techniques, processes,
procedures, programs or codes, and may in particular include such things as
pricing information, business records, software programs, algorithms,
inventions, patent applications, and designs and processes not known outside the
Company.  Trade Secrets may be stored, compiled, memorialized or contained in
various forms or media, such as paper, electronic media or transmission (such as
disc, email, file transfers, tape, or web site features), all other forms of
audio and/or video transfer, or even oral communications.

 
11

--------------------------------------------------------------------------------

b.
“Confidential Information” shall include Trade Secrets and, more broadly, any
information or material which is not generally known to the public, and which
(i) is generated or collected by or utilized in the operations of the Company
and relates to the actual or anticipated business of the Company or the
Company’s actual or prospective vendors or clients; or (ii) is suggested by or
results from any task assigned to me by the Company or work performed by me for
or on behalf of the Company or any client of the Company.  Confidential
Information shall not be considered generally known to the public if revealed
improperly to the public by me or others without the Company’s express written
consent and/or in violation of an obligation of confidentiality to the
Company.   Confidential Information may take a variety of forms including but
not limited to paper, electronic, media or transmission (such as email, file
transfers, tape or web site features), and all other forms of audio and/or video
transfer. Examples of confidential information include, but are not limited to,
customer, referral source, supplier and contractor identification and contacts,
confidential information about customers, business relationships, contract
terms, pricing and margins, business, marketing and customer plans and
strategies, financial data, techniques, formulations, technical know-how,
formulae, research, development and production information, processes, designs,
architectures, prototypes, models, software,  patent applications and plans,
projections, proposals, discussion guides, personal or performance information
about employees, or legal advice related to the foregoing.



The restrictions set forth in this paragraph are in addition to and not in lieu
of any obligations I have by law with respect to the Company’s Confidential
Information, including any obligations I may owe under the federal Defend Trade
Secrets Act of 2016 (the “TSA”) and any applicable state statutes.  Further,
nothing herein shall prohibit me from divulging evidence of criminal wrongdoing
to law enforcement or prohibit me from disclosing Confidential Information or
Trade Secrets if compelled by order of court or an agency of competent
jurisdiction or as required by law; however, I shall promptly inform the Company
of any such situations and shall take reasonable steps to prevent disclosure of
Confidential Information or Trade Secrets until the Company has been informed of
such required disclosure and has had a reasonable opportunity to seek a
protective order. Pursuant to the TSA, I understand that an individual may not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (A) is made (i) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, I understand that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to his or her attorney and use the trade secret
information in the court proceeding, so long as any document containing the
trade secret is filed under seal and the individual does not disclose the trade
secret, except pursuant to court order.   Nothing in this Agreement is intended
to conflict with the TSA or create liability for disclosures of Trade Secrets
that are expressly allowed by TSA.


2.         Non-Competition.  I agree that during my employment with the Company
and for one year after the termination of my employment, I will not, directly or
indirectly, invest in, own, operate, finance, control, or provide Competing
Services to any Competing Business Line, in both cases as defined below.  I
understand that the restrictions in this paragraph apply no matter whether my
employment is terminated by me or the Company and no matter whether that
termination is voluntary or involuntary.  The above restrictions shall not apply
to passive investments of less than 5% ownership interest in any entity. I
understand that the term “Competing Business Line” used in this Agreement means
any business that is in competition with any business engaged in by the Company
with respect to which I provide substantial services during the last two years
of my employment with the Company.
 
12

--------------------------------------------------------------------------------

I understand that I will be deemed to be providing “Competing Services” if the
nature of such services are sufficiently similar in position, scope and
geographic area to any position held by me during the last two years of my
employment with the Company.


3.         Non-Solicitation.  I agree that during my employment with the Company
and for two years after the termination of my employment from the Company for
any reason, whether voluntary or involuntary:



(a)
I will not directly or indirectly, solicit any Restricted Customer for purposes
of providing Competing Products or Services, or offer, provide or sell Competing
Products or Services to any Restricted Customer.  For purposes of this
Agreement, “Competing Products or Services” means products or services that are
competitive with products or services offered by, developed by, designed by or
distributed by the Company to any Restricted Customer, and “Restricted Customer”
means any person, company or entity which was a customer, potential customer,
vendor, supplier or referral source of the Company and with which I had direct
contact or about which I learned confidential information at any time during the
last two years of my employment with the Company; and




(b)
I will not, nor will I assist any third party to, directly or indirectly (i)
raid, hire, solicit, or attempt to persuade any employee of the Company with
whom I currently work or with whom I worked at any point during the last two
years preceding the termination of my employment with the Company,  and who
possesses or had access to confidential information of the Company, to leave the
employ of the Company; (ii) interfere with the performance by any such employee
of his/her duties for the Company; or (iii) communicate with any such employee
for the purposes described in items (i) and (ii) in this paragraph.



4.         Non-Inducement.  I will not directly or indirectly assist or
encourage any person or entity in carrying out or conducting any activity that
would be prohibited by this Agreement if such activity were carried out or
conducted by me.


5.         Non-Disparagement.  I agree (whether or not I am then an Employee)
not to make negative comments or otherwise disparage the Company, its
Affiliates, or any of their officers, directors, employees, shareholders,
members, agents or products other than in the good faith performance of my
duties to the Company and its Affiliates while I am employed by the Company and
its Affiliates and thereafter.  The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).


6.         Intellectual Property.  The term "Intellectual Property" shall mean
all trade secrets, ideas, inventions, designs, developments, devices, software,
computer programs, methods and processes (whether or not patented or patentable,
reduced to practice or included in the Confidential Information) and all patents
and patent applications related thereto, all copyrights, copyrightable works and
mask works (whether or not included in the Confidential Information) and all
registrations and  applications for registration related thereto, all
Confidential Information, and all other proprietary rights contributed to, or
conceived or created by, or reduced to practice by Employee or anyone acting on
his/her behalf (whether alone or jointly with others) at any time from the
beginning of Employee’s employment with Walgreens Boots Alliance, Inc. to the
termination of that employment plus ninety (90) days, that (i) relate to the
business or to the actual or anticipated research or development of Walgreens
Boots Alliance, Inc.; (ii) result from any services that Employee or anyone
acting on its behalf perform for Walgreens; or (iii) are created using the
equipment, supplies or facilities of Walgreens Boots Alliance, Inc. or any
Confidential Information.
 
13

--------------------------------------------------------------------------------

a.
Ownership.  All Intellectual Property is, shall be and shall remain the
exclusive property of the Company.  Employee hereby assigns to the Company all
right, title and interest, if any, in and to the Intellectual Property;
provided, however, that, when applicable, the Company shall own the copyrights
in all copyrightable works included in the Intellectual Property pursuant to the
"work-made-for-hire" doctrine (rather than by assignment), as such term is
defined in the 1976 Copyright Act.  All Intellectual Property shall be owned by
the Company irrespective of any copyright notices or confidentiality legends to
the contrary which may be placed on such works by Employee or by others. 
Employee shall ensure that all copyright notices and confidentiality legends on
all work product authored by Employee or anyone acting on his/her behalf shall
conform to the Company's practices and shall specify the Company as the owner of
the work.  The Company hereby provides notice to Employee that the obligation to
assign does not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the Company was used and which was
developed entirely on the Employee's own time, unless (a) the invention relates
(i) to the business of the Company, or (ii) to the Company’s actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by Employee for the Company.




b.
Keep Records.  Employee shall keep and maintain, or cause to be kept and
maintained by anyone acting on his/her behalf, adequate and current written
records of all Intellectual Property in the form of notes, sketches, drawings,
computer files, reports or other documents relating thereto.  Such records shall
be and shall remain the exclusive property of the Company and shall be available
to the Company at all times during the term of this Agreement.




c.
Assistance. Employee shall supply all assistance requested in securing for
Company’s benefit any patent, copyright, trademark, service mark, license, right
or other evidence of ownership of any such Intellectual Property, and will
provide full information regarding any such item and execute all appropriate
documentation prepared by Company in applying or otherwise registering, in
Company’s name, all rights to any such item or the defense and protection of
such Intellectual Property.




d.
Prior Inventions.  Employee has disclosed to the Company any continuing
obligations to any third party with respect to Intellectual Property.  Employee
claims no rights to any inventions created prior to his/her employment for which
a patent application has not previously been filed, unless he/she has described
them in detail on a schedule attached to this Agreement.




e.
Trade Secret Provisions.  The provisions in Paragraph 1 with regard to Trade
Secrets and the TSA shall apply as well in the context of the parties’
Intellectual Property rights and obligations.

 
14

--------------------------------------------------------------------------------

7.         Return of Company Property.  I agree that I will not take any of the
Company’s property or information with me when I leave the Company’s employ, no
matter what form that property or information is in and no matter how I acquired
it.  When my employment with the Company terminates, I will immediately return
to the Company any and all Company information, documents, and electronics.


8.         Consideration and Acknowledgments.  I acknowledge and agree that the
covenants described in this Agreement are essential terms, and the underlying
Stock Option Award would not be provided by the Company in the absence of these
covenants.  I further acknowledge that these covenants are supported by adequate
consideration as set forth in this Agreement and are not in conflict with any
public interest.  I further acknowledge and agree that I fully understand these
covenants, have had full and complete opportunity to discuss and resolve any
ambiguities or uncertainties regarding these covenants before signing this
Agreement, and have voluntarily agreed to comply with these covenants for their
stated terms.  I further acknowledge and agree that these covenants are
reasonable and enforceable in all respects.


9.         Enforceability; General Provisions.



(a)
I agree that the restrictions contained in this Agreement are reasonable and
necessary to protect the Company’s legitimate business interests and that full
compliance with the terms of this Agreement will not prevent me from earning a
livelihood following the termination of my employment, and that these covenants
do not place undue restraint on me.




(b)
Because the Company’s current base of operations is in Illinois and my
connections thereto, (i) this Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, where this Agreement is
entered into, without giving effect to any conflict of law provisions, and (ii)
I consent to personal jurisdiction and the exclusive jurisdiction of the state
and federal courts of Illinois with respect to any claim, dispute or declaration
arising out of this Agreement.




(c)
In the event of a breach or a threatened breach of this Agreement, I acknowledge
that the Company will face irreparable injury which may be difficult to
calculate in dollar terms and that the Company shall be entitled, in addition to
all remedies otherwise available in law or in equity, to temporary restraining
orders and preliminary and final injunctions enjoining such breach or threatened
breach in any court of competent jurisdiction without the necessity of posting a
surety bond, as well as to obtain an equitable accounting of all profits or
benefits arising out of any violation of this Agreement.




(d)
I agree that if a court determines that any of the provisions in this Agreement
is unenforceable or unreasonable in duration, territory, or scope, then that
court shall modify those provisions so they are reasonable and enforceable, and
enforce those provisions as modified.




(e)
If any phrase or provision of this Agreement is declared invalid or
unenforceable by a court of competent jurisdiction, that phrase, clause or
provision shall be deemed severed from this Agreement, and will not affect the
enforceability of any other provisions of this Agreement, which shall otherwise
remain in full force and effect.

 
15

--------------------------------------------------------------------------------

(f)
Notwithstanding the foregoing provisions of this Agreement, the non-competition
provisions of Paragraph 2 above shall not restrict Employee from performing
legal services as a licensed attorney for a Competing Business to the extent
that the attorney licensure requirements in the applicable jurisdiction do not
permit Employee to agree to the otherwise applicable restrictions of Paragraph
2.




(g)
Waiver of any of the provisions of this Agreement by the Company in any
particular instance shall not be deemed to be a waiver of any provision in any
other instance and/or of the Company’s other rights at law or under this
Agreement.




(h)
I agree that the Company may assign this Agreement to its successors and assigns
and that any such successor or assign may stand in the Company’s shoes for
purposes of enforcing this Agreement.




(i)
I agree to reimburse the Company for all attorneys’ fees, costs, and expenses
that it reasonably incurs in connection with enforcing its rights and remedies
under this Agreement, but only to the extent the Company is ultimately the
prevailing party in the applicable legal proceedings.




(j)
If I violate this Agreement, then the restrictions set out in Paragraphs 2 - 6
shall be extended by the same period of time as the period of time during which
the violation(s) occurred.




(k)
I fully understand my obligations in this Agreement, have had full and complete
opportunity to discuss and resolve any ambiguities or uncertainties regarding
these covenants before signing this Agreement, and have voluntarily agreed to
comply with these covenants for their stated terms.



10.       Relationship of Parties.  I acknowledge that my relationship with the
Company is “terminable at will” by either party and that the Company or I can
terminate the relationship with or without cause and without following any
specific procedures.  Nothing contained in this Agreement is intended to or
shall be relied upon to alter the “terminable at will” relationship between the
parties.  I agree that my obligations in this Agreement shall survive the
termination of my employment from the Company for any reason and shall be
binding upon my successors, heirs, executors and representatives.


11.       Modifications and Other Agreements.  I agree that the terms of this
Agreement may not be modified except by a written agreement signed by both me
and the Company.  This Agreement shall not supersede any other restrictive
covenants to which I may be subject under an employment contract, benefit
program or otherwise, such that the Company may enforce the terms of any and all
restrictive covenants to which I am subject.  The obligations herein are in
addition to and do not limit any obligations arising under applicable statutes
and common law.
 
16

--------------------------------------------------------------------------------

12.       Notification.  I agree that in the event I am offered employment at
any time in the future with any entity that may be considered a Competing
Business Line, I shall immediately notify such Competing business of the
existence and terms of this Agreement.  I also understand and agree that the
Company may notify anyone attempting to or later employing me of the existence
and provisions of this Agreement.


***                    ***                    ***                    ***       
            ***


By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Restricted Stock Unit Agreement to which this Agreement is attached as
Exhibit A, and I agree to the terms and conditions expressed in this Agreement.
 
17

--------------------------------------------------------------------------------

EXHIBIT B


ADDENDUM TO THE
WALGREENS BOOTS ALLIANCE, INC. 2013 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


In addition to the terms of the Plan and the Agreement, the Award is subject to
the following additional terms and conditions to the extent you reside and/or
are employed in one of the countries addressed herein.  Pursuant to Section 23
of the Agreement, if you transfer your residence and/or employment to another
country reflected in this Addendum, the additional terms and conditions for such
country (if any) will apply to you to the extent the Company determines, in its
sole discretion, that the application of such terms and conditions is necessary
or advisable in order to comply with local laws, rules and/or regulations or to
facilitate the operation and administration of the Restricted Stock Units and
the Plan (or the Company may establish alternative terms as may be necessary or
advisable to accommodate your transfer).  All defined terms contained in this
Addendum shall have the same meaning as set forth in the Plan and the Agreement.


FRANCE


Use of English Language.  You acknowledge that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.  Vous reconnaissez avoir expressément exigé la rédaction
en anglais de la présente Convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relatifs à, ou suite à, la présente Convention.


MEXICO


1.         Commercial Relationship.  You expressly recognize that your
participation in the Plan and the Company’s grant of Restricted Stock Units does
not constitute an employment relationship between you and the Company.  You have
been granted the Restricted Stock Units as a consequence of the commercial
relationship between the Company and the Affiliate in Mexico that employs you,
and the Company’s Affiliate in Mexico is your sole employer.  Based on the
foregoing, you expressly recognize that (a) the Plan and the benefits you may
derive from your participation in the Plan does not establish any rights between
you and the Company’s Affiliate in Mexico that employs you, (b) the Plan and the
benefits you may derive from your participation in the Plan are not part of the
employment conditions and/or benefits provided by the Company’s Affiliate in
Mexico that employs you, and (c) any modifications or amendments of the Plan by
the Company, or a termination of the Plan by the Company, shall not constitute a
change or impairment of the terms and conditions of your employment with the
Company’s Affiliate in Mexico that employs you.


2.         Extraordinary Item of Compensation.  You expressly recognize and
acknowledge that your participation in the Plan is a result of the discretionary
and unilateral decision of the Company, as well as your free and voluntary
decision to participate in the Plan in accordance with the terms and conditions
of the Plan, the Agreement and this Addendum.  As such, you acknowledge and
agree that the Company, in its sole discretion, may amend and/or discontinue
your participation in the Plan at any time and without any liability.  The
Award, the shares of Stock subject to the Award and the value of same is an
extraordinary item of compensation outside the scope of your employment
contract, if any, and is not part of your regular or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits, or any
similar payments, which are the exclusive obligations of the Company’s Affiliate
in Mexico that employs you.
 
18

--------------------------------------------------------------------------------

MONACO


Use of English Language.  You acknowledge that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.  Vous reconnaissez avoir expressément exigé la rédaction
en anglais de la présente Convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relatifs à, ou suite à, la présente Convention.


NETHERLANDS


Exclusion of Claim.  You acknowledge and agree that you will have no entitlement
to compensation or damages insofar as such entitlement arises or may arise from
your ceasing to have rights under or to be entitled to the Restricted Stock
Units, whether or not as a result of your Termination of Service (whether such
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Restricted Stock Units.  Upon the grant of Restricted
Stock Units, you shall be deemed irrevocably to have waived any such
entitlement.


SPAIN


1.         Acknowledgement of Discretionary Nature of the Plan; No Vested
Rights. This provision supplements the terms of the Agreement:


In accepting the Award, you acknowledge that you consent to participation in the
Plan and have received a copy of the Plan.
 
You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Restricted Stock Units under the Plan to individuals who may
be employees of the Company or its Affiliates throughout the world.  The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the Company
or any of its Affiliates on an ongoing basis.  Consequently, you understand that
the Restricted Stock Units are granted on the assumption and condition that the
Restricted Stock Units and the shares of Stock acquired upon settlement of the
Restricted Stock Units shall not become a part of any employment contract
(either with the Company or any of its Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever.  In addition, you understand that this grant would
not be made to you but for the assumptions and conditions referenced above;
thus, you acknowledge and freely accept that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Award shall be null and void.
 
19

--------------------------------------------------------------------------------

Further, you understand and agree that the vesting of the Restricted Stock Units
is expressly conditioned on your continued and active rendering of service, such
that upon a Termination of Service, the Restricted Stock Units may cease vesting
immediately, in whole or in part, effective on the date of your Termination of
Service (unless otherwise specifically provided in Section 4, 5 or 6 of the
Agreement).  This will be the case, for example, even if (a) you are considered
to be unfairly dismissed without good cause; (b) you are dismissed for
disciplinary or objective reasons or due to a collective dismissal; (c) you
terminate service due to a change of work location, duties or any other
employment or contractual condition, (d) you terminate service due to a
unilateral breach of contract by the Company or an Affiliate.  Consequently,
upon a Termination of Service for any of the above reasons, you may
automatically lose any rights to Restricted Stock Units that were not vested on
the date of your Termination of Service, as described in the Plan and Agreement.
 
You acknowledge that you have read and specifically accept the conditions
referred to in the Agreement regarding the impact of a Termination of Service on
your Award.


2.         Termination for Cause.  “Cause” shall be defined as indicated in
Section 7 of the Agreement, irrespective of whether the termination is or is not
considered a fair termination (i.e., “despido procedente”) under Spanish
legislation.


UNITED KINGDOM


1.         Responsibility for Taxes; Tax Withholding.  The following provision
supplements Section 10 of the Agreement:


If payment or withholding of the income tax due in connection with the Award is
not made within ninety (90) days after the end of the U.K. tax year in which the
event giving rise to the income tax liability occurred or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by you to your Employer, effective as of the Due Date. 
You agree that the loan will bear interest at the then-current official rate of
Her Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and
repayable, and the Company or Employer may recover it at any time thereafter by
any of the means referred to in Section 10 of the Agreement.  Notwithstanding
the foregoing, if you are a director or executive officer of the Company (within
the meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), will not be eligible for a loan to cover the income tax liability.  In
the event that you are a director or executive officer and the income tax is not
collected from or paid by you by the Due Date, the amount of any uncollected
income tax may constitute a benefit to you on which additional income tax and
national insurance contributions (“NICs”) will be payable.  You will be
responsible for paying and reporting any income tax due on this additional
benefit directly to HMRC under the self-assessment regime, and for reimbursing
the Company or your Employer (as applicable) the value of any employee NICs due
on this additional benefit.
 
2.         Exclusion of Claim.  You acknowledge and agree that you will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from your ceasing to have rights under or to be entitled to the Restricted
Stock Units, whether or not as a result of your Termination of Service (whether
such termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Restricted Stock Units.  Upon the grant of Restricted
Stock Units, you shall be deemed irrevocably to have waived any such
entitlement.


***                    ***                    ***                    ***       
            ***
 
20

--------------------------------------------------------------------------------

By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Restricted Stock Unit Award Agreement to which this Addendum is attached
as Exhibit B, and I agree to the terms and conditions expressed in this
Addendum.


 
21

--------------------------------------------------------------------------------